Citation Nr: 0829907	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  04-20 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of service connection for degenerative 
arthritis. 

2. Entitlement to a compensable rating for hemorrhoids.  


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel









INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had active duty service from December 1951 to 
December 1955 and March 1956 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). These issues were previously before the Board in a June 
2007 remand for additional notice. The RO has complied with 
the remand by providing the notice directed by the June 2007 
remand, and the case is ready for appellate review.  


FINDINGS OF FACT

1. By rating decision in September 1983, the RO denied the 
veteran's service connection claim for arthritis; a timely 
notice of disagreement was not received to initiate an appeal 
from this determination.

2. Evidence received since the September 1983 rating decision 
does not raise a reasonable possibility of substantiating the 
claim, and by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim.

3. The veteran's hemorrhoids are not large or thrombotic, 
irreducible, with excessive redundant tissue, and evidencing 
frequent recurrences, nor are they productive of bleeding.




CONCLUSIONS OF LAW

1. The September 1983 rating decision is final. 38 U.S.C.A. § 
7105(c) (West 2002).

2. New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
arthritis. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303, 3.307, 3.309 (2007).

3. The criteria for a compensable evaluation for hemorrhoids 
have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.3, 4.7, 4.115a, Diagnostic Code 7336 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in June 2004 and 
July 2007. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence he 
was expected to provide. Of note, 38 C.F.R. § 3.159 has been 
revised in part recently. These revisions are effective as of 
May 30, 2008.  73 Fed. Reg. 23,353-23,356 (April 30, 2008). 
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. However, the veteran was 
nonetheless so advised at the inception of his claim, by 
letter dated in June 2004.  

The July 2007 letter provided notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
Although the notification obligations were not met before the 
initial RO decision in November 2004, the Board finds this 
timing error non-prejudicial since the veteran was afforded 
an opportunity to respond in light of this notice before 
issuance of the January 2008 Supplemental Statement of the 
Case (SSOC). See Sanders v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

The July 2007 letter also advised the veteran of the evidence 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial in accordance with Kent v. Nicholson, 20 
Vet. App. 1 (2006).

Additionally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

The June 2004 and July 2007 letters sent to the veteran do 
not meet the requirements of Vazquez-Flores and are not 
sufficient as to content and timing, creating a presumption 
of prejudice. Nonetheless, such presumption has been overcome 
for the reasons discussed below.   

The veteran was provided with correspondence regarding what 
was needed to support his claim. Specifically, a March 2006 
Statement of the Case (SOC) provided notice of the rating 
code used to evaluate the veteran's increased rating claim. 
Based on this evidence, a reasonable person can be expected 
to understand from the SOC what was needed to support his 
increased rating claim. The veteran was afforded an 
opportunity to respond in light of this notice before 
subsequent adjudication in the January 2008 SSOC. 

In sum, the notice deficiencies in this case do not affect 
the essential fairness of the adjudication. Therefore, the 
presumption of prejudice is rebutted. For this reason, no 
further development is required regarding the duty to notify.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and VA treatment records are associated with 
the claims file. Additionally, the veteran was afforded a VA 
examination for his hemorrhoid disorder. The veteran has not 
been afforded a VA examination in relation to his arthritis 
claim. Because the veteran's application to reopen his claim 
is presently denied, VA's duty to assist has not attached and 
there is no basis upon which to direct a medical examination. 
38 U.S.C.A § 5103A(d),(g); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) 
(Holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); Anderson v. 
Brown, 9 Vet.App. 542 (1996) (Holding that unless new and 
material evidence has been submitted, the duty to assist does 
not attach).

The veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained, and the case is ready for appellate 
review.


Analyses

New and material evidence to reopen a claim of service 
connection for an arthritis disability 

The veteran seeks to reopen his service connection claim for 
arthritis. Because new and material evidence has not been 
received, the petition to reopen will be denied. 

In a September 1983 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
arthritis. The RO sent notice of the decision to the veteran 
at his last address of record. A notice of disagreement was 
not received to initiate an appeal from those determinations. 
Therefore, the September 1983 rating decision became final. 
See 38 U.S.C.A. § 7105(a); see Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995) [pursuant to 38 U.S.C. § 7105, a Notice of 
Disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA].

In June 2004, the veteran requested to reopen his claim of 
entitlement to service connection for an arthritis 
disability.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156. 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In September 1983, the RO denied the veteran's claim of 
entitlement to service connection for arthritis because of 
lack of evidence of current arthritis. With respect to 
service connection for arthritis, 38 C.F.R. § 3.307 provides 
that arthritis will be presumed to have incurred or 
aggravated during service if it manifests itself to a 
compensable degree within one year of separation from 
service. 

Since the September 1983 RO decision, the veteran submitted 
an August 2006 statement that he first had arthritis in 1963. 
The veteran's service medical records do not contain any 
notations of an arthritis disorder. There are no additional 
service medical records that were not previously considered, 
and there are no medical records indicating that the veteran 
currently has arthritis.  

The Board finds that new and material evidence has not been 
submitted to reopen the claim. The veteran's statement, dated 
August 2006, that he has arthritis and pain in his joints, 
does not raise a reasonable possibility of substantiating the 
claim. Service medical records do not refer to the veteran 
having any arthritic disorder. The veteran is competent to 
report physical symptoms he experiences, but as a layperson, 
he is not competent to give a medical diagnosis. Competent 
medical evidence is required for medical diagnoses. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a). Since the 
veteran is not qualified to offer medical diagnoses, his 
assertion that he has arthritis is afforded no weight. The 
veteran has not submitted medical evidence showing that he 
has arthritis, and as such, the petition to reopen is not 
granted. 

Increased rating for hemorrhoids, currently rated as 
noncompensable

The veteran contends his hemorrhoid symptoms approximate the 
criteria for a compensable rating. After careful 
consideration of the record, the Board finds that the 
preponderance of the evidence is against the claim, and it 
will be denied. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7. In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, the Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings. Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The veteran's 0 percent rating for hemorrhoids under 
Diagnostic Code (DC) 7336 contemplates mild or moderate, 
external or internal hemorrhoids. 38 C.F.R. § 4.114 (a), DC 
7336 (2007). A higher 10 percent rating is warranted when 
there is external or internal hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, and 
evidencing frequent recurrences. Id. A higher and maximal 20 
percent rating is warranted when there is persistent bleeding 
with secondary anemia or fissures. Id.

The veteran's service medical records show several treatments 
for hemorrhoids during active service. More recently, the 
veteran reports, in a July 2004 statement, that the condition 
has changed little since separation from active service while 
he continues to experience bleeding, itching, protrusion, and 
burning symptoms.  

The veteran underwent a January 2006 VA examination 
concerning his hemorrhoid disorder. At the examination, the 
veteran reported that he has had hemorrhoids for the past 50 
years with intermittent bleeding. His hemorrhoids bleed and 
protrude during constipation or diarrhea, but he does not 
have a history of thrombosed hemorrhoids. The veteran had a 
physical rectal examination. Upon examination, the examiner 
noted three mild hemorrhoids without current bleeding or 
fissures. He diagnosed mild hemorrhoids with a history of 
itching, bleeding, and protrusion along with chronic diarrhea 
of an unknown etiology.  

The evidence does not show that the veteran's hemorrhoid 
symptoms approximate the criteria necessary for a ten percent 
rating. Although the veteran has had a hemorrhoid disorder 
for many decades, the record does not show that the symptoms 
include large or thrombotic hemorrhoids, irreducible, with 
excessive redundant tissue, and evidencing frequent 
recurrences. The VA examination report, dated January 2006, 
reflects that the veteran had three mild hemorrhoids without 
current bleeding or fissures. At the examination, the veteran 
denied having a history of thrombosed hemorrhoids. In sum, 
the preponderance of the evidence demonstrates that the 
veteran does not meet the criteria for a rating in excess of 
0 percent for hemorrhoids. The claim for a higher rating is 
denied.




	(CONTINUED ON NEXT PAGE)

ORDER

The petition to reopen the claim of service connection for 
arthritis is denied. 

An evaluation for hemorrhoids in excess of 0 percent 
disabling is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


